Little, J.
When in his answer to an action upon promissory notes the de-
fendant set up that he had made various payments thereon and claimed credit for the same, it was incumbent on him to prove his defense as laid. Where to this end he introduced testimony which merely tended to show that he. had made certain payments on these notes, but which did not affirmatively establish the fact that he had made any one or more of the payments alleged, a verdict in the plaintiff’s favor for the full amount *849sued for was not unwarranted, and there was no abuse of discretion in refusing to set it aside.
Submitted May 23,
—Decided June 8, 1900.
Complaint. Before Judge Bennet. Clinch superior court. October term, 1899.
S. C. Townsend, for plaintiff in error.

Judgment affirmed.


All the Justices concurring, except Fish, J., absent.